The Vice-Chancellor :
The question is, whether the defendants are guilty of a contempt, in having known that an injunction was to issue and a receiver to be appointed, although the order was not entered or the process served.
In Osborne v. Tenant, 14 Ves. 136, a motion was made for an injunction, while the defendant and his attorney were in court; but they were absent when the order was pronounced. “Ifthese parties,” said the Lord Chancellor, “by their attendance in court were apprised that there was an order, that is sufficient; and I cannot attend to a distinction so thin, as that persons standing here until the moment the Lord Chancellor is about to pronounce the order, which, from all that passed, they must know will be pronounced, can, by getting out of the hall at that instant, avoid all the consequences.” In Kimpton v. Eve, 2 Ves. and B. 348, the defendant had notice in writing that an order for an injunction was granted ; and the court held him in contempt. Lord Hardwicke had set the example for these decisions: see Skip v. Harwood, 3 Atk. 563 ; Anon., Ib. 567.
These parties acted contrary to the order which the court pronounced, after they had been told of it by the defendant James G. Wilson. They realized money upon the notes, in order to defeat the object of the order. They must be adjudged guilty of a contempt; and as the matter is before me on their answers to interrogatories, the court ought, under the statute, to render a judgment by way of indemnity to the aggrieved party. However, it is difficult, in the present stage of the cause, to say what damages the complainant has sustained. The amount which belongs to him out of the proceeds of the partnership cannot now be ascertained, except upon a reference to state the accounts. I believe the only course to take at present, is to adjudge the parties in contempt; and to *239leave the amount of fine open until a master’s report can be obtained, showing his actual loss and damage, by reason of this misconduct.